Citation Nr: 1712394	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  10-00 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left shoulder labral tear.  

2.  Entitlement to an initial rating in excess of 10 percent for a lumbosacral strain.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 2002 to September 2007.  

These matters are before the Board of Veterans' Appeals (Board or BVA) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.
 
This case was previously before the Board in March 2014 and June 2016 and remanded for additional development.  
 
In August 2016, the Veteran submitted additional evidence that had not been considered initially by the RO in the most recent Supplemental Statement of the Case (SSOC).  Specifically, he submitted a letter from his chiropractor describing treatment for his service-connected back disability.  

In a February 2017 statement, the Veteran's representative indicated that the Veteran did not waive his right to have the RO, rather than the Board, consider this additional evidence in the first instance.  In light of the need to remand the claim for still further evidentiary development, instead of deciding it immediately, the RO will have opportunity to consider this new evidence on remand as the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. §§ 20.800, 20.1304.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claims so that every possible consideration is afforded. 

On remand, the AOJ should arrange for the Veteran's shoulder and back to be re-examined in compliance with the U.S. Court of Appeals for Veterans Claims' decision in Correia v. McDonald.  Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that VA examinations must include joint testing for pain on both active and passive motion, in weight bearing and non-weight bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Id.  Essentially, this decision clarified the requirements that must be met with respect to orthopedic disability examinations prior to the Board finding that an examination report includes adequate evidence to adjudicate the claim.  

Here, the September 2014 VA shoulder and back examinations do not meet the requirements of Correia.  The shoulder examination did not include testing of both shoulders.  Neither the shoulder nor the back examination included passive and active joint testing.  Accordingly, the Veteran must undergo additional VA shoulder and back examinations that comply with the Correia requirements before these claims may be re-adjudicated. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all providers of evaluations and treatment he has received for his service-connected back and left shoulder disabilities, and to provide the releases necessary for VA to obtain the records of any such private evaluations and/or treatment.  The AOJ should obtain for the record complete clinical records of the evaluations and treatment from all providers identified, including the Veteran's chiropractor, Dr. L.  If any records are unavailable, the reason for their unavailability must be explained for the record.  If private records sought are not received pursuant to VA's request, the AOJ should so advise the Veteran, and also advise him that ultimately it is his responsibility to ensure that private treatment records are received.

2.  Then schedule the Veteran for appropriate VA examinations to assess the severity of his service-connected back and shoulder disabilities.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner must describe all impairments of the Veteran's back and shoulder disabilities; make determinations regarding range of motion, including any additional functional impairment; and identify any related neurological symptoms.

The examinations must address active and passive motion, and the back examination must provide weight-bearing and non-weight-bearing information, or detail why such testing is not necessary.  Both shoulders must be examined and tested.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veteran's shoulder and back disability (if the Veteran is not experiencing a flare up at the time of the examination, the examiner should ask the Veteran to describe the frequency, severity, duration, and type of symptoms he experiences during flare ups and provide an opinion based on that information).  The examiner's comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

3.  The AOJ should then review the record and readjudicate the claims.  If the claims remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


